Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is a First Office Action Non-Final on Merits. Claims 1-9, as originally filed, are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the trained machine learning analytical module" in line 21, “the current opportunity”, “the similar opportunities”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claims 1-9 are directed to a method. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Under Step 2A, prong 1, Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites method that provides automated suggestion for next best action in sales; analyses various information related to current opportunity and compares with similar opportunities in past, automatically decides the opportunity information is relevant; identifies next best actions to be taken and those actions that should not be taken; send a suggestion to sales representative; send a suggestion to the sales representative on the tone of communication; suggest detail activities that need to be undertaken in next best action; suggest a deadline for the next best action; send a reminder to the sales representative for next best action until deadline; send higher authorities about the action taken by sales representative; generate suggestions based on various information
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a processing unit, server computer, CRM, machine learning analytical module, trained machine learning analytical module), the claims are directed to providing automatic update of CRM with next best actions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving data, analyzing it, and providing next best action. In particular, the claims only recites the additional element – a processing unit, server computer, CRM, machine learning analytical module, trained machine learning analytical module. The a processing unit, server computer, CRM, machine learning analytical module, trained machine learning analytical module are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processing unit, server computer, CRM, machine learning analytical module, trained machine learning analytical module merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; providing automatic update of CRM with next best actions. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The claims are not patent eligible.	With respect to the processing unit, server computer, CRM, machine learning analytical module, trained machine learning analytical module these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Fig 1 #104 and [0035] server computer includes a processor and memory .” The machine learning/trained machine learning are recited at high level of generality. These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the computing device provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor/device amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Dependent claims 2-9 add additional limitations, for example but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claim 1. Claims 2-3, 6, 7 recites data such as historical record of action item, email and call recordings, intelligence data. Claims 4 recites analyze various information related to current/past opportunities  recites convert the received incident into vector/dependency graph/graphical representation. Claims 8-9 recite suggest next best action with proper evidence. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible.
Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nathenson (US 2017/0236131 A1) in view of Punera et al. (US 10,607,165 B2), further in view of Ellison (US 2021/0350384)

Regarding Claim 1, Nathenson discloses the method for automatic update of customer relationship management and enterprise resource planning fields with next best actions using machine learning ([0013] recommending an action for customer service representative, [0126] an action item may be added to representative’s action list), the method comprising: 
Nathenson discloses a method of extracting data, the method having an at least one system processing unit(106) of a server computer(104), executes computer-readable instructions that use extract, transform, load functions to retrieve data from a customer relationship management database(102) (Fig 1 # 120 CRM database, [0121] sources of data to identify possible actions include sales/CRM data, financial data), a calls log and email database(108) ([0103] call center interaction attached to customer record, [0109] customer and all associated records, [0110] transaction types, [0114] table 1 calls/emails to CS), an enterprise resource planning database(110) ([0019] ecommerce platform with ERP and CRM), and data from external sources ([0061] third party tracked behavior data, [0145] multiple sources of data, [0105] both internal and external sources (which results from implementing an integrated ERP, CRM, eCommerce, etc. based system that utilizes a single data source to provide synergistic and other benefits)
the at least one system processing unit(106) executes computer- readable instruction to create datasets that include past deals history, the action that was taken, final result related to deals ([0109] customer and all associated records, [0110] transaction type, [0113] future record of order management, [0143]  the single data source includes a single definition of a product or service, no matter how information about the product or service is accessed, and a single definition of a customer, no matter how that data is accessed, along with the customer's browsing behavior/purchase transaction history)., 
Nathenson discloses the at least one system processing unit(106) executes computer- readable instruction to refine and quantify the dataset ([0108] system leverages a set of native records in a business data processing platform to create (in some cases using advanced analysis and rules-based management) a new set of records, [0114] table 1), 
Nathenson discloses further, the at least one system processing unit(106) executes computer-readable instruction to integrate all the datasets and feed the datasets into a machine learning analytical module, thus the machine learning analytical module learns from the datasets, further, the machine learning analytical module is tested and optimized ([0045] access and process real-time data (or currently available data), such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), product margin data (and other financial data, such as sales levels, sales trajectories, revenue, etc.), aggregated customer behavioral data (such as identifying strong influencers, collaborative filtering based associations or correlations, statistical analysis, machine learning to develop models of relevant factors in determining an action, etc.), [0046] machine learning techniques, and other relevant analytical methods to transform that data (train) into actionable recommendations for customer service representatives and customers.), and 
Nathenson discloses the trained machine learning analytical module is stored in a system server memory(1 20) of the server computer(104) ([0049], [0058] All of a vendor's/merchant's/platform-tenant's customer data contained in a structured data storage and access element (such as a database), and associated with (though not necessarily a part of) the customer record(s) and the sales orders., Fig 2 # 214, 208, 210); and 
Nathenson discloses a method for an automated suggestion for next best action in sales ([0066]  machine learning, clustering and predictive segmentation technology, can provide a sales associate with automatically generated product recommendations. Provide guidance to the sales representative on how to most effectively interact with the customer (such as by presenting a suggested workflow on their device or “dashboard”), as segmented or divided by customer, the likelihood of a positive response, and the recommended form of action (such as one or more of phone call, e-mail, insertion into customer account, etc.). [0096] one or more decision processes (based on one or more of a rule set, statistical analysis, pattern matching, sentiment analysis, machine learning, etc.) to generate a product or service recommendation, or a suggested action that is expected to be of interest to a customer.), the method having the at least one system processing unit(106) of the server computer(104) executes computer-readable instruction to extract data from the customer relationship management database(102) and feed into the trained machine learning analytical module, ([0058-[0066] sources of data such as customer data and sales order leveraging analysis technique such as machine learning to provide a sales associate with product recommendation, [0091] providing ERP, CRM, eCommerce or other functionality to a user of the platform, [0093] Accessing or receiving data representing a customer's current browsing activities, order status, previous browsing or purchase activities, loyalty group memberships)
Nathenson discloses the trained machine learning analytical module analyses various information related to the current opportunity and compares with similar opportunities in the past, and further automatically decides the opportunity information that is relevant for making the decision,([0117]  purchase of an item similar to an item being browsed, purchase of an item that is often sold with the item being browsed, providing a response to a survey, providing a recommendation to a friend, completing an application for a loyalty or credit account, [0129] The recommendations may be generated/determined/evaluated in a number of ways, including but not limited to: [0130] Leverage clustering, segmentation, and other predictive analytics techniques to identify or predict likely associations, such as: [0131] Customers similar to this customer who purchased certain items)
Nathenson discloses the at least one system processing unit(106) of the server computer(104} executes computer-readable instruction to further extract data from the external sources and feed into the trained machine learning analytical module ([0061] Third-party-tracked behavior, [0066] multiple data sources analyzed using machine learning to provide recommendation)
Nathenson discloses the trained machine learning analytical module analysis analyses various information related to opportunities and competition in the external market as well ([0102] data such as item description, inventory level, profit margin, vendor/supplier, etc., are sourced. Inventory data for warehouses and stores are all in the same place, as are the possible sources for more items and the data on orders in the supply chain system. This enables more productive interactions with customers or prospective customers (e.g., a store's sales representative may conduct a search and find that an item of interest is in transit or will be available at a certain date, thus suggesting a follow up action with regards to an interested customer (e.g., “ . . . we have a 4 of this hat on order, and it's scheduled to arrive in our store next week. Would you like me to call you when they arrive?”).
Nathenson discloses the trained machine learning analytical module identifies the next best actions to be taken ([0066] provide guidance to the sales representative on how to most effectively interact with the customer (such as by presenting a suggested workflow on their device or “dashboard”), as segmented or divided by customer, the likelihood of a positive response, and the recommended form of action (such as one or more of phone call, e-mail, insertion into customer account, etc.)., and 
Nathenson discloses the trained machine learning analytical module with help of the at least one system processing unit(106) sends a suggestion to the sales representative on stakeholders to be included in the next best action to be taken ([0066] provide guidance to the sales representative on how to most effectively interact with the customer (stakeholder) (such as by presenting a suggested workflow on their device or “dashboard”), as segmented or divided by customer, the likelihood of a positive response, and the recommended form of action (such as one or more of phone call, e-mail, insertion into customer account, etc.).),
Nathenson discloses the trained machine learning analytical module with help of the at least one system processing unit(106) sends the suggestion to the sales representative on communication to be had with the stakeholders based on previous information ([0066] provide guidance to the sales representative on how to most effectively interact with the customer (such as by presenting a suggested workflow on their device or “dashboard”), as segmented or divided by customer, the likelihood of a positive response, and the recommended form of action (such as one or more of phone call, e-mail, insertion into customer account, etc.). ,
Nathenson discloses the trained machine learning analytical module with help of the at least one system processing unit(106) also sends higher authorities about the action taken by the sales representative on the suggested next best action and also sends sales representative performance data ([0142] the system may trigger an alert containing the relevant data and inform the person who needs to take the action of the situation. In cases where the action can be implemented automatically, the system may instead initiate and perform that action., [0143] access to data at the company level (i.e., vendor, merchant, platform-tenant or account, etc.). Enable vendors/companies/tenants to better leverage a single data source containing data regarding every one of their customers' interactions to make better decisions about how they interact with their customers.  )
Nathenson discloses the trained machine learning analytical module with help of the at least one system processing unit(106) updates the customer relationship management database{102)}, the calls log and email database(108), the enterprise resource planning database(110) based on the action taken by the sales representative ([0066] machine learning used to provide suggestion to associate, [0126] an action item or request for assistance may be added to that representative's action list) , and
Nathenson discloses wherein, the trained machine learning analytical module generates suggestions based on analyses of various information related to the current opportunity, past opportunity, and information related to opportunities in the external market. ([0058-[0062] multiple data sources used by machine learning to provide recommendation, [0066]provide guidance to the sales representative on how to most effectively interact with the customer (such as by presenting a suggested workflow on their device or “dashboard”), as segmented or divided by customer, the likelihood of a positive response, and the recommended form of action (such as one or more of phone call, e-mail, insertion into customer account, etc.).
Nathenson teaches ranking possible suggestions based on likelihood of success in producing a desired outcome [0141])and system processing unit(106) suggests detail activities that need to be undertaken in the next best action ([0145] The generated recommendations and suggested workflow can provide sales representatives with recommendations for products to offer customers that optimize both the customer's happiness and the company's profits.),  however Nathenson does not specifically teach following limitations the trained machine learning analytical module with help of the at least one system processing unit(106) suggests detail activities that need to be undertaken in the next best action, and the trained machine learning analytical module with help of the at least one system processing unit(106) suggests a deadline for the next best action; a method for automated automatic update of the customer relationship management database(102), the calls log and email database(108), and the enterprise resource planning database(110), the method having the trained machine learning analytical module with help of the at least one system processing unit (106) sends a regular reminder to the sales representative for the next best action until the sales representative complete the next best action within the deadline,
Punera teaches the trained machine learning analytical module identifies those actions also that should not be taken, the trained machine learning analytical module with help of the at least one system processing unit(106) suggests detail activities that need to be undertaken in the next best action (Col 6 lines 30-36 automatically generated suggestions may include one or more suggestions for a user to add a contact as a relationship within a new or existing process, suggestions for a user to add a collaborator to a new or existing process, suggestions for a user to follow up with a relationship or collaborator, and suggestions to follow up with a relationship or collaborator for a meeting., and the trained machine learning analytical module with help of the at least one system processing unit(106) suggests a deadline for the next best action (Col 6 lines 24-28, 40-45 the automatic suggestions are generated from machine learning model analysis of the text of a communication (i.e., text includes “Employee should follow up with John Doe by next week . . . ”), fields of the communication. Relationship analyzer 124 can determine that an employee typically responds to John Doe's emails within two business days (deadline) based on a pattern associated with the employee's response emails, and then generates a suggestion for the user that reminds the user to follow up with John Doe.  a suggestion generated for a user may indicate that the user should follow up with meeting participants., Col 8 lines 52-55 suggestion based on time associated with suggestion); a method for automated automatic update of the customer relationship management database(102), the calls log and email database(108), and the enterprise resource planning database(110), the method having the trained machine learning analytical module with help of the at least one system processing unit (106) sends a regular reminder to the sales representative for the next best action until the sales representative complete the next best action within the deadline (Col 6 lines 40-45 relationship analyzer 124 can determine that an employee typically responds to John Doe's emails within two business days based on a pattern associated with the employee's response emails, and then generates a suggestion for the user that reminds the user to follow up with John Doe.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the trained machine learning analytical module with help of the at least one system processing unit(106) suggests detail activities that need to be undertaken in the next best action, and the trained machine learning analytical module with help of the at least one system processing unit(106) suggests a deadline for the next best action; a method for automated automatic update of the customer relationship management database(102), the calls log and email database(108), and the enterprise resource planning database(110), the method having the trained machine learning analytical module with help of the at least one system processing unit (106) sends a regular reminder to the sales representative for the next best action until the sales representative complete the next best action within the deadline, as disclosed by Punera in the system disclosed by Nathenson, for the motivation of providing a method of generating a suggestion by the relationship management system to notify at least one user of the suggested future action, and storing the generated suggestion within a database coupled with the relationship management system. (Abstract Punera).
Nathenson/Punera do not teach suggesting to the sales representative on the tone of communication; the trained machine learning analytical module identifies those actions also that should not be taken; Nathenson however discloses reporting module ([0074])  and a web store manager (i.e., a manager or administrator of an eCommerce web-site) may receive a recommendation regarding a proposed modification to one or more web-pages in order to generate a stronger response from customers (such as increased conversion rates (purchases), increased browsing activity indicating an interest in a displayed product, increased activation of links to related products, etc.). ([0056])
Ellison teaches suggesting to the sales representative on the tone of communication ([0023] If an ML model detect a change in sentiment, the microapp 112 that subscribes to the output of the sentiment model may display a suggestion to the agent to adjust the agent's approach to the caller. Some suggestions may include soften the agent's tone);  the trained machine learning analytical module identifies those actions also that should not be taken ([0045] some customer interactions may be excluded from the training data. These interactions may include profanity, calls that are unrelated to the service provided by the agent's employer, and other similarly unrelated calls. In some implementations, an agent may, at the conclusion of the call, flag it for possible exclusion from the training data., [0057] The tool may also note the disposition of the caller during the call which may assist future agents with what to anticipate from the caller. The future agent may adjust the agent's initial social banter that the agent says based on the disposition.);  sends higher authorities about the action taken by the sales representative on the suggested next best action and also sends sales representative performance data ([0018]  the agent may be presented with 3-4 responses that are historically most likely to result in the agent achieving their goals, as well as other related information and/or suggestions for directing the conversation such as relevant offers or anti-churn dialogs. Such suggested responses may effectively transfer knowledge from skilled agents to unskilled agents in an automated manner, elevating the performance of unskilled agents;)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included suggesting to the sales representative on the tone of communication; the trained machine learning analytical module identifies those actions also that should not be taken, as disclosed by Ellison in the system disclosed by Nathenson/Punera, for the motivation of providing a method of detecting a change in sentiment and suggesting adjustments to agent approach based on detected sentiment ([0023] Ellison)

Regarding Claim 2. Nathenson as modified by Punera and Ellison teaches the method as claimed in claim 1, 
Nathenson teaches wherein, data that are being extracted from the customer relationship management database(102), the enterprise resource planning database(110), and the external sources, are selected from, but not limited to, a historical record of action items, historical and active opportunities data, direct signals from CPQ systems, and market events from the third-party sources. ([0108]business records include [0109] Customer and all associated records; [0110] Transaction Types; [0111] Item Types; [0112] Campaigns (both for acquiring data and for organizing activities); and [0113] Future records being defined as a part of order management.)

Regarding Claim 3. Nathenson as modified by Punera and Ellison teaches the method as claimed in claim 1, 
Nathenson teaches wherein, data that are being extracted from the calls log and email database(108) are selected from, but not limited to, email and call recordings of sales representative ([0103] call center interaction attached to customer record, [0109] customer and all associated records, [0110] transaction types, [0114] table 1 calls/emails to CS.

Regarding Claim 4. Nathenson as modified by Punera and Ellison teaches the method as claimed in claim 1, wherein, 
Nathenson teaches data from the customer relationship management database(102) is fed into the trained machine learning analytical module for analysis of various information related to the current opportunity, past opportunity.([0095] generating a suggested workflow or customer-interaction process to enable an organization's representatives to more effectively interact with a customer based on known or derived information about the customer, the organization's inventory or sales [0096] one or more decision processes (based on one or more of a rule set, statistical analysis, pattern matching, sentiment analysis, machine learning, etc.) to generate a product or service recommendation, or a suggested action that is expected to be of interest to a customer.)

Regarding Claim 5. Nathenson as modified by Punera and Ellison teaches the method as claimed in claim 1, wherein, 
Nathenson teaches the external sources are the public internet database(118) from where data is being extracted.([0062] third party tracked behavior)

Regarding Claim 6. Nathenson as modified by Punera and Ellison teaches the method as claimed in claim 1, wherein, 
Nathenson teaches data from the external sources that are fed into the trained machine learning analytical module for analysis are related to competitive intelligence data. ([0121] supply chain data, [0062] third party tracked behavior)

Regarding Claim 7. Nathenson as modified by Punera and Ellison teaches the method as claimed in claim 1, wherein, 
Nathenson teaches all the suggestion, content, a reminder that is being sent to the sales representative are sent on an at least one user device (112) that is selected from a desktop computer, a laptop, a tablet, a smartphone, a mobile phone. ([0076] Examples of suitable computing devices include personal computers, server computers 204, desktop computers 206, laptop computers 207, notebook computers, tablet computers or personal digital assistants (PDAs) 210, smart phones 212, cell phones, and consumer electronic devices incorporating one or more computing device components, [0095] generating a suggested workflow or customer-interaction process to enable an organization's representatives to more effectively interact with a customer based on known or derived information about the customer, the organization's inventory or sales, [0125])

Regarding Claim 8. Nathenson as modified by Punera and Ellison teaches the method as claimed in claim 1, wherein, 
Nathenson teaches the trained machine learning analytical module suggests the next best action to sales representative along with proper evidence of decision that is a previous decision and effects of that decision in the deal. ([0095]  generating a suggested workflow or customer-interaction process to enable an organization's representatives to more effectively interact with a customer based on known or derived information about the customer, the organization's inventory or sales, [0096]one or more decision processes (based on one or more of a rule set, statistical analysis, pattern matching, sentiment analysis, machine learning, etc.) to generate a product or service recommendation, or a suggested action that is expected to be of interest to a customer., [0102] sales representative may conduct a search and find that an item of interest is in transit or will be available at a certain date, thus suggesting a follow up action with regards to an interested customer (e.g., “ . . . we have a 4 of this hat on order, and it's scheduled to arrive in our store next week. Would you like me to call you when they arrive?”).

Regarding Claim 9, Nathenson as modified by Punera and Ellison teaches the method as claimed in claim 1, wherein the method for automatic update of customer relationship management and enterprise resource planning fields with next best actions using machine learning is being executed with the help of a system( 100), the system(100) comprising:
Nathenson teaches the customer relationship management database(102), the customer relationship management database{102) stores all data related to the company’s historical sales and deals (Fig 1 # 120 CRM, [0121] sources of data to identify possible actions include sales/CRM data, financial data)
Nathenson teaches the calls log and email database(108), calls log and email database({108) stores all data related to a historical conversation on emails and calls with customers ([0103] call center interaction attached to customer record, [0109] customer and all associated records, [0110] transaction types, [0114] table 1 calls/emails to CS:
Nathenson teaches the enterprise resource planning database(110}, the enterprise resource planning database(110) stores all data related to the company operations management, and accounts([0019] ERP [0061] third party tracked behavior data, [0145] multiple sources of data, [0105] both internal and external sources (which results from implementing an integrated ERP, CRM, eCommerce, etc. based system that utilizes a single data source to provide synergistic and other benefits);
Nathenson teaches the server computer(104), the server computer( 104) having the at least one system processing unit(106), the at least one system processing unit(106) executes computer-readable instructions to automatically update the customer relationship management database(102) and the enterprise resource planning database(110), ([0147]  enabling effective use of customer and business operations data to encourage desired customer behaviors may be wholly or partially implemented in the form of a set of instructions executed by one or more programmed computer processors such as a central processing unit (CPU) or microprocessor. Such processors may be incorporated in an apparatus, server, client or other computing or data processing device operated by, or in communication with, other components of the system., Fig 2 # 200, 204, 214, 208)and 
Nathenson teaches further use the trained machine learning analytical module to suggest next best action to sales representative along with proper evidence of decision ([0095] generating a suggested workflow or customer-interaction process to enable an organization's representatives to more effectively interact with a customer based on known or derived information about the customer, the organization's inventory or sales [0096] one or more decision processes (based on one or more of a rule set, statistical analysis, pattern matching, sentiment analysis, machine learning, etc.) to generate a product or service recommendation, or a suggested action that is expected to be of interest to a customer.), 
Nathenson teaches the system server memory(120), the system server memory(120) stores computer-readable instructions and machine learning analytical module; and the at least one user device({112}, the at least one user device(112) is connected to the server computer(104), a user receives next best action related to sales deal on the at least one user device(1 16) ([0104] inform a store associate's or call center rep's approach to interacting with and selling to that customer., [0124] the system also needs to determine the “best” (most likely to be effective) mechanism or method to drive the desired behavior(s). This may include one or more of a phone call to the customer, sending an email regarding the promotion, sending the customer a personalized email inviting her to come into the store, [0125] Such actions may include, but are not limited to, generating a message for delivery by text or email, contacting a service representative and requesting that certain information be provided to the customer);
Nathenson teaches wherein, the at least one system processing unit(106) extracts data from the customer relationship management database(102), the calls log and email database(108), the enterprise resource planning database(110), and data from external sources and further trained machine learning analytical module to suggest next best action to sales representative along with proper evidence of decision( [0066] provide guidance to the sales representative on how to most effectively interact with the customer (such as by presenting a suggested workflow on their device or “dashboard”), as segmented or divided by customer, the likelihood of a positive response, and the recommended form of action (such as one or more of phone call, e-mail, insertion into customer account, etc.).,
Nathenson teaches further automatically update the customer relationship management database(102)}, the calls log and email database(108}, and the enterprise resource planning database( 110), wherein, the customer relationship management database(102), the call log, and email database(108), the enterprise resource planning database(110) are all connected to the server computer( 104). ([0142] the action taken will be associated with that customer's profile data (update) for future assessment of effectiveness and determination of any new actions to consider.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Starr (US 8,352,301) discloses notifying a sales representative of a sales opportunity or potential sales opportunity. The method may include receiving a selection of one or more target industry identifiers from a plurality of target industry identifiers included in a target industry database and receiving a selection of one or more product identifiers from a plurality of product identifiers contained in a product database, where each of the one or more product identifiers is associated with a particular product and with a particular product category
Borodow (US 2019/0295018) discloses initiating workflow in a CRM, Sales Force Automation, time and expense reporting system or professional services provider management system, including aggregating, analyzing and/or otherwise processing data related to real world events
Montenegro (US 10,567,580) discloses a predictive model for customer service is generated based upon the sentiment and the confidence level. The predictive model is used to suggest possible actions to be taken for the target customer by a customer service operator.
Lah (US 11,4+4,721) discloses an artificial intelligence system may analyze and increase effectiveness of multi-channel data marketing strategies including computer-implemented program instructions for multi-channel data aggregation from predetermined sources, analysis of the data, reporting functionality and computer-generated user interface the presents results to users, including recommended multi-channel marketing strategy suggestions.
Dua (US 2021/0150548) discloses receiving historical data including information about prospective customers who purchased one or more products. A set of segments of the prospective customers are identified, the historical data is grouped into the set of segments, and a predictive model for a conversion is generated for each segment based on the grouped historical data. A processor generates two or more predictive scores a new prospective customer, wherein each predictive score is based on the generated predictive model for two or more of the segments to which the new prospective customer belongs
Freedman (US 8,204,884) discloses capturing and analyzing customer interactions the apparatus comprising interaction information units, interaction meta-data information units associated with each of the interaction information units, a rule based analysis engine component for receiving the interaction information, an adaptive database, an interaction capture and storage component for capturing interaction information
CN111723178A discloses providing sales suggestions in real-time, wherein the method comprises: acquiring voice information of a conversation between a salesman and a customer, and determining intention information of the customer according to the voice information; and querying a knowledge base according to the intention information of the client
Coccia (US 2021/0103933) discloses receives state information from the CRM system that defines a current interaction state between an agent of the CRM system and a customer. The system may predict, based on the state information, a next interaction state between an agent of the CRM system and the customer
IN202041037921A discloses enabling a business entity to convert leads into prospects through an effective keyword analysis in the data collected from the conversations with the leads through phone calls, emails and other activities like website visits
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629